UNITED STATES SECURITIES AND EXCHANGE COMMISSSION Washington D.C.20549 FORM 10-K (Mark One) þ ANNUALREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 Commission file number 0-12866 PHAZAR CORP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 75-1907070 (IRS Employer Identification No.) 101 S.E. 25th Avenue, Mineral Wells, Texas 76067 (Address of principal executive offices) (940) 325-3301 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act Title of each class Name of each exchange on which registered Common Stock, $0.01 par value NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Yes £No þ Indicate by checkmark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No þ Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing to such filing requirements for the past 90 days.Yes þNo £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes þNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K.£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12-b2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer (do not check if a smaller reporting company) £ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes £No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which Registrant’s common stock shares was last sold as of the last business day of the Registrant’s most recently completed second fiscal quarter was $4,176,154. As of September 12, 2012, 2,393,228 shares of Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III of this report, to the extent not set forth herein, is incorporated by reference from the Registrant’s definitive 2012 Proxy Statement. PHAZAR CORP AND SUBSIDIARIES INDEX TO FORM 10-K PAGE PART I Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 PART II Item 5. Market for Common Equity and Related Stockholder Matters 5 Item 7. Management's Discussion and Analysis or Plan of Operations 6 Item 8. Financial Statements 8 Part III Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 23 Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions 25 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits and Reports on Form 8-K 25 Signatures 26 Certifications 2 PART I Item 1.Description of Business. General PHAZAR CORP was incorporated in 1991 and operates as a holding company with Antenna Products Corporation,Phazar Antenna Corp. and Thirco, Inc. as its wholly owned subsidiaries.Antenna Products Corporation and Phazar Antenna Corp. are operating subsidiaries with Thirco, Inc. serving as an equipment leasing company to PHAZAR CORP’s operating units.Phazar Antenna Corp. is a separate legal entity that currently operates as a small division of Antenna Products Corporation.PHAZAR CORP has no other business activity.The address for PHAZAR CORP and subsidiaries is 101 S.E. 25th Avenue, Mineral Wells, Texas 76067.The telephone number is (940) 325-3301. Product information is available on the Internet at: www.antennaproducts.com and www.phazar.com.The holding company’s web site is www.phazarcorp.com. Antenna Products Corporation Antenna Products Corporation was incorporated in Texas in 1984 to continue a business started in 1947 and operated as a closely held “C” corporation until January 24, 1992.Thereafter, Antenna Products Corporation has operated, as a wholly owned subsidiary of PHAZAR CORP. Antenna Products Corporation designs, manufactures and markets standard and custom antennas, guyed and self-supported towers, support structures, masts and communication accessories worldwide.Customers include the United States Government, both military and civilian agencies, United States Government prime contractors and commercial clients.Examples of Antenna Products Corporation’s United States Government products include ground to air collinear antennas, instrument landing antennas and towers, fixed system multi-port antenna arrays, tactical quick erect antennas and masts, shipboard antenna tilting devices,surveillance antennas, antenna rotators, positioners and controls, and high power broadcast baluns.Examples of the Company’s commercial products include panel, sector, omnidirectional and distributed antenna system (DAS) antennas for the cellular and wireless markets, paging and yagi antennas, guyed towers and self-supported towers. The majority of Antenna Products Corporation’s revenues come from fixed-price contracts, secured through a bidding process, for particular, custom ordered antenna production systems that Antenna Products Corporation builds according to the specifications of the customer.Except for inventory of standard products including small antennas, accessories and some towers in the amount of $888,854 at June 30, 2012, Antenna Products Corporation does not build and inventory equipment for future off the shelf sales.The sales volume for a particular antenna or antenna system is, therefore, a function of the fixed price contracts for build to order antennas or systems awarded to Antenna Products Corporation.However, a general product sales breakdown for the fiscal year ended June 30, 2012 and the fiscal year ended June 30, 2011, as a percentage of total sales are, as follows: Fiscal Year Ended Fiscal Year Ended Product Type June 30, 2012 June 30, 2011 Antenna 59
